Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-14-00722-CR

                                         Samuel S. BIGGS,
                                            Appellant

                                                 v.

                                       The STATE of Texas

                     From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013CR1339W
                          Honorable Philip A. Kazen, Jr., Judge Presiding

Opinion by:      Luz Elena D. Chapa, Justice

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: May 6, 2015

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Samuel S. Biggs appeals the judgment convicting him of assault of a family member by

choking or strangulation and sentencing him to ten years’ confinement. Biggs pled guilty to a

charge of assault of a family member in exchange for the State’s recommendation that adjudication

be deferred. Pursuant to the plea agreement, the trial court deferred adjudication and placed Biggs

on community supervision for a period of four years. The State later filed a motion to adjudicate

guilt, alleging Biggs violated various conditions of his community supervision. Biggs pled true to

one of the allegations. The trial court adjudicated Biggs guilty and sentenced him to ten years in

prison.
                                                                                                         04-14-00722-CR


         Biggs’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

he raises three minimally arguable points of error, but nonetheless concludes this appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969). Counsel sent copies of the brief and motion to withdraw to

Biggs and informed Biggs of his rights in compliance with the requirements of Kelly v. State, 436
S.W.3d 313 (2014). Appellant was advised of his right to review the appellate record and file a pro

se brief. In addition, counsel advised appellant to immediately file a motion in this court if he

wished to review the appellate record and enclosed a form motion for that purpose. Appellant did

not request access to the record.

         After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Biggs’s counsel and affirm the

trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997,

no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). 1

                                                             Luz Elena D. Chapa, Justice

Do Not Publish




1
  No substitute counsel will be appointed. Should Biggs wish to seek further review of this case by the Texas Court of
Criminal Appeals, Biggs must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days after either this opinion
is rendered or the last timely motion for rehearing or motion for en banc reconsideration is overruled by this court.
See Tex. R. App. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Court of Criminal
Appeals. See id. R. 68.3. Any petition for discretionary review must comply with the requirements of rule 68.4 of the
Texas Rules of Appellate Procedure. See id. R. 68.4.


                                                           -2-